Exhibit 10.30

CEVA, INC. 2011 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Director’s Name and Address:    

  

 

     

 

     

 

  

You (the “Director”) have been granted Restricted Stock Units (the “Award”),
subject to the terms and conditions of this Notice of Restricted Stock Unit
Award (the “Notice”), the CEVA, Inc. 2011 Stock Incentive Plan, as amended from
time to time (the “Plan”), and the Restricted Stock Unit Award Agreement (the
“Award Agreement”) attached hereto, as follows. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Notice.

 

Date of Award

  

 

  

Vesting Commencement Date

  

 

  

Total Number of Restricted Stock

     

Units Awarded (the “Units”)

  

 

  

Vesting Schedule:

Subject to the Director’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Award Agreement, the Units will vest in accordance
with the following schedule: 100% of the Units on the first anniversary of the
Vesting Commencement Date.

For purposes of this Notice and the Award Agreement, the term “vest” shall mean,
with respect to any Units, that such Units are no longer subject to forfeiture
to the Company. If the Director would become vested in a fraction of a Unit,
such Unit shall not vest until the Director becomes vested in the entire Unit.

Vesting shall cease upon the date the Director terminates Continuous Service for
any reason, including death or Disability. In the event of termination of the
Director’s Continuous Service for any reason, including death or Disability, any
unvested Units held by the Director immediately upon such termination of the
Director’s Continuous Service shall be forfeited and deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
such reconveyed Units and shall have all rights and interest in or related
thereto without further action by the Director.

IN WITNESS WHEREOF, the Company and the Director have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Award Agreement.

 

CEVA, Inc.,

a Delaware corporation

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

THE DIRECTOR ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE DIRECTOR’S CONTINUOUS SERVICE AS A DIRECTOR (NOT
THROUGH BEING GRANTED THE AWARD OR ACQUIRING SHARES HEREUNDER). THE DIRECTOR
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AWARD AGREEMENT
OR THE PLAN SHALL CONFER UPON THE DIRECTOR ANY RIGHT WITH RESPECT TO FUTURE
AWARDS OR CONTINUATION OF THE DIRECTOR’S SERVICE ON THE BOARD, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE DIRECTOR’S RIGHT OR THE RIGHT OF THE COMPANY OR
RELATED ENTITY TO WHICH THE DIRECTOR PROVIDES SERVICES TO TERMINATE THE
DIRECTOR’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE.

The Director acknowledges receipt of a copy of the Plan and the Award Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Award subject to all of the terms and provisions hereof
and thereof. The Director has reviewed this Notice, the Plan, and the Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Award Agreement. The Director hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Award Agreement shall be resolved by the Administrator in
accordance with Section 8 of the Award Agreement. The Director further agrees to
the venue selection and waiver of a jury trial in accordance with Section 9 of
the Award Agreement. The Director further agrees to notify the Company upon any
change in the residence address indicated in this Notice.

 

Dated:

 

 

    Signed:  

 

        Director

 

2



--------------------------------------------------------------------------------

Award Number:             

CEVA, INC. 2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Grant of Restricted Stock Units. CEVA, Inc., a Delaware corporation (the
“Company”), hereby grants to the Director (the “Director”) named in the Notice
of Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the
Total Number of Restricted Stock Units Awarded set forth in the Notice (the
“Units”) subject to the terms and provisions of the Notice, this Restricted
Stock Unit Award Agreement (the “Award Agreement”), the Company’s 2011 Stock
Incentive Plan (the “Plan”), as amended from time to time, which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Award
Agreement.

2. Conversion of Units and Issuance of Shares.

(a) General. Subject to Sections 2(b) and 2(c), one share of common stock of the
Company (the “Common Stock”) shall be issuable for each Unit subject to the
Award (the “Shares”) upon vesting. Immediately thereafter, or as soon as
administratively feasible, the Company will deliver the appropriate number of
Shares to the Director after satisfaction of any required tax or other
withholding obligations. Notwithstanding the foregoing, the relevant number of
Shares shall be delivered to the Director no later than March 15th of the year
following the calendar year in which the Award vests.

(b) Delay of Conversion. The conversion of the Units into the Shares under
Section 2(a) above may be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Laws. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 2(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Laws. For purposes of
this Section 2(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Internal Revenue Code of 1986, as amended (the “Code”), is not considered a
violation of Applicable Laws.

(c) Delay of Issuance of Shares. The Company shall delay the delivery of any
Shares under this Section 2 to the extent necessary to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain “specified
employees” of certain publicly-traded companies); in such event, any Shares to
which the Director would otherwise be entitled during the six (6) month period
following the date of the Director’s termination of Continuous Service will be
delivered on the first business day following the expiration of such six (6)
month period.

 

1



--------------------------------------------------------------------------------

3. Taxes.

(a) Tax Liability. The Director is ultimately liable and responsible for all
taxes owed by the Director in connection with the Award, regardless of any
action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Award. Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with any aspect of the Award,
including the grant or vesting, or delivery of Shares under, the Award or the
subsequent sale of Shares acquired under the Award. The Company and its Related
Entities do not commit and are under no obligation to structure the Award to
reduce or eliminate the Director’s tax liability. No Shares will be delivered to
the Director or other person under the Award until the Director or other person
has made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax, employment tax and any other withholding obligations.

(b) Payment of Withholding Taxes. No Shares will be delivered to the Director or
other person under the Award until the Director or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Director incident to the receipt
of Shares. Upon vesting or settlement of the Award, the Company or the
Director’s employer may offset or withhold (from any amount owed by the Company
or the Director’s employer to the Director) or collect from the Director or
other person an amount sufficient to satisfy such tax withholding obligations.
Furthermore, in the event of any determination that the Company has failed to
withhold a sum sufficient to pay all withholding taxes due in connection with
the Award, the Director agrees to pay the Company the amount of such deficiency
in cash within five (5) days after receiving a written demand from the Company
to do so, whether or not the Director is an employee of the Company at that
time.

4. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution and may be converted
during the lifetime of the Director only by the Director.

5. Right to Shares. The Director shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Director.

6. Entire Agreement: Governing Law. The Notice, the Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Director with respect to the subject matter
hereof, and may not be modified adversely to the Director’s interest except by
means of a writing signed by the Company and the Director. Nothing in the
Notice, the Plan and this Award Agreement (except as expressly provided therein)
is intended to confer any rights or remedies on any persons other than the
parties. The Notice, the Plan and this Award Agreement are to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of

 

2



--------------------------------------------------------------------------------

Delaware to the rights and duties of the parties. Should any provision of the
Notice, the Plan or this Award Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

7. Construction. The captions used in the Notice and this Award Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

8. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Award Agreement
shall be submitted by the Director or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

9. Venue and Waiver of Jury Trial. The Company and the Director (the “parties”)
agree that any suit, action, or proceeding arising out of or relating to the
Notice, the Plan or this Award Agreement shall be brought in the United States
District Court in the State of Delaware (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a Delaware state court) and that the
parties shall submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A
JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions
of this Section 9 shall for any reason be held invalid or unenforceable, it is
the specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT

 

3